Citation Nr: 0110812	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for right Achilles 
tendon bursitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected right Achilles 
tendon bursitis.

3.  Entitlement to service connection for a left leg 
disorder, to include as secondary to the service-connected 
right Achilles tendon bursitis.

4.  Entitlement to an effective date earlier than November 
17, 1994, for an evaluation of 10 percent for right Achilles 
tendon bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


REMAND

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  
Assistance is required unless there is no reasonable 
possibility that assistance will aid in substantiating the 
veteran's claim. See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000).  In the 
instant case, the Board finds that the VCAA requires further 
development of the evidence prior to a final disposition of 
the appeal.

With regard to the claim of entitlement to an evaluation in 
excess of 10 percent for right Achilles tendon bursitis, the 
Board notes that the disability has been rated under 
Diagnostic Codes 5019-5271 of the rating schedule, which are 
based on limitation of motion of the ankle.  Therefore, in 
evaluating the disability, consideration must be given to any 
functional loss due to pain, under 38 C.F.R. § 4.40, and to 
the factors of disability set forth in 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  As part of a 
VA examination in January 2000, the examiner was asked to 
describe the effects of the veteran's right Achilles tendon 
condition on his daily activities and occupation.  The 
examiner commented on the effects of the disability on the 
veteran's daily activities, but he made no comment as to the 
effects of the disability on the veteran's occupational 
functioning.  The Board finds that, in order to properly rate 
the veteran's disability, the VCAA requires another 
examination at which the examiner makes findings as to any 
functional loss due to pain, or additional disability under 
the factors of 38 C.F.R. § 4.45, or any significant effect on 
occupational functioning, and this case will be remanded to 
the RO for that purpose.  

In addition, the Board notes that, in a statement dated in 
May 1996, the veteran stated that he had had to go from full-
time work at the post office to part-time work because of his 
service connected disability.  The Board finds that, on 
remand, copies of the veteran's United States Postal Service 
personnel records showing any such change of position or 
hours of work should be obtained.

With regard to the veteran's claim for an earlier effective 
date for an evaluation of 10 percent for right Achilles 
tendon bursitis, 38 C.F.R. § 3.400(o)(2) provides that, if it 
is factually ascertainable that an increase in disability 
occurred within one year prior to the date of claim for an 
increased rating, the effective date of the increased rating 
shall be the date on which it was factually ascertainable 
that an increase in disability occurred.  On December 5, 
1994, the RO requested from the VA outpatient clinic where 
the veteran indicated that he was being treated records of 
any treatment during the preceding year.  The only record was 
dated prior to November 17, 1994 was a medical certificate 
showing that on November 14, 1994 the veteran complained of 
low back pain; at that time, he made no complaint concerning 
his right lower extremity.  However, the Board finds that the 
VCAA requires that the veteran be notified of the provisions 
of 38 C.F.R. § 3.400(o)(2) and be given an opportunity to 
identify any records of medical treatment or other evidence 
which might show that he was entitled to a 10 percent 
evaluation for right Achilles tendon bursitis during the year 
prior to November 17, 1994.

With regard to the claims for secondary service connection 
for a back disorder and a left leg disorder, the Board notes 
that, at a VA examination in February 1995, the examiner 
offered an opinion that "this veteran's back and left leg 
conditions are not related to his service-connected right 
Achilles tendon bursitis."  While this case is in remand 
status, the veteran will have an opportunity to submit any 
written medical opinion which he has obtained which supports 
his secondary service connection claims and which disagrees 
with the opinion of the VA examiner in February 1995.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all physicians and 
medical facilities which have treated him 
for right Achilles tendon bursitis since 
January 2000.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  In the event that 
any records identified by the veteran are 
not obtained, the RO should comply with 
the notice provisions of the VCAA.  The 
RO should also obtain copies of any 
United States Postal Service personnel 
records showing changes of position or 
hours of work by the veteran, to include 
a change from full-time work to part-time 
work.

2.  The RO should then arrange for the 
veteran to undergo an examination by a 
specialist in orthopedics to assess the 
nature and current severity of right 
Achilles tendon bursitis.  It is 
imperative that the examiner review the 
pertinent medical records in the claims 
file and a separate copy of this REMAND.    
All indicated diagnostic studies should 
be performed. In accordance with DeLuca 
v. Brown, 8 Vet.App. 202 (1995), the 
orthopedic examination report should 
cover any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the orthopedic examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during the flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.  The examiner should 
comment on any effect of right Achilles 
tendon bursitis on the veteran's ability 
to function in the workplace.

3.  The RO should review the examination 
report to ensure that it complies with 
the directives of this remand, and, if 
necessary, return the report to the 
examiner for completion. 

4.  The RO should notify the veteran of 
the provisions of 38 C.F.R. § 3.400(o)(2) 
and afforded him an opportunity to submit 
or request VA's assistance in obtaining 
any records of medical treatment or other 
evidence which might show that he was 
entitled to an evaluation of 10 percent 
for right Achilles tendon bursitis prior 
to November 17, 1994.

5.  Following completion of these actions, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  If the decision 
remains adverse to the veteran on any 
issue in appellate status, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The purposes of this REMAND are to assist the veteran and to 
obtain clarifying information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The veteran has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

